Inventor: Peyman Ahmadi			:
Application No. 15/167,248			:		Decision 
Filing Date: May 27, 2016			:				
For: Integrated System1			:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On February 2, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was filed on May 2, 2021.  Specifically, a Notice of Appeal and a Pre-Appeal Brief Request for Review were filed on May 2, 2021.

The Office issued a Panel Decision on July 27, 2021.  The Panel Decision sets a one-month time period for filing a brief, which may be extended by an additional five months.  The last date in the maximum extendable period to file an appeal brief is January 27, 2022.

The Office issued a Notice of Abandonment on December 20, 2021.  The notice states the application is abandoned because the Office failed to receive a reply to the final Office action.  However, a reply was timely filed on May 2, 2021, and the maximum extendable time period to file an appeal brief has not expired.  Therefore, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3649 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions





    
        
            
    

    
        1 The full title is INTEGRATED SYSTEM OF ELECTRONIC MATCHING, NEGOTIATION, DISPATCH AND RATING FOR CARGO AND TRANSPORT-UNIT BASED ON INDIVIDUAL TRANSPORT-UNIT AND ITS ELEMENTS QUALITY.